DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trautvetter et al. (WO 2017198265, hereinafter ‘Trautvetter’).
Regarding claim 1, Trautvetter discloses a rotary cutting tool 1 comprising a cutting part in which a plurality of cutting teeth 1.1, 1.2, 1.3, 1.4 and flutes P1, P2, P3, P4 are alternately formed. In a cross-section of the cutting part perpendicular to a central axis, the cutting part is divided into a plurality of cutting tooth spaces defining a region between near cutting edges of adjacent cutting teeth on the basis of the central axis α1, α2, α3, α4 such that some of the plurality of cutting tooth spaces are set in different sizes than other cutting tooth spaces (Fig. 6). A flute space in each cutting tooth space is formed in proportion to the size of the cutting tooth space. A flute profile of each flute of the cutting part is divided into a plurality of sections along the central axis on the basis of a change in distance from the bottom of each flute to the central axis (e.g. arbitrary first and second halves of the chip flute depth as indicated in Fig. 8). The flute depth is formed in proportion to the size of the cutting tooth space and the length of the flute profile section in proportion to the flute depth (see Fig. 8).
Regarding claim 2, Trautvetter discloses a width of the flute in the cutting tooth space is wider as the cutting tooth space is larger (e.g. see α4 and P4 as compared to α1 and P1 in Fig. 6).
Regarding claim 3, Trautvetter discloses the depth and width of the flute being deeper and wider as the cutting tooth space is larger (e.g. see P4 and t6 compared to P1 and t7 in Fig. 6).
Regarding claim 4, Trautvetter discloses a depth of the flute in the cutting tooth space being deeper as the cutting tooth space is larger (e.g. see t6 and α4 compared to t7 and α1 in Fig. 6).
Regarding claim 5, Trautvetter discloses a depth of the flute in the cutting tooth space being deeper as the cutting tooth space is larger in proportion to actual feed per tooth in the cutting tooth space (i.e. at a given rotation speed and feed rate, the larger space between teeth, and therefore larger flute width/depth results in the wider and deeper flute and cutting tooth space having a larger feed per tooth than a smaller-sized flute/space/depth).
Regarding claim 6, Trautvetter discloses the width of the flute in the cutting tooth space being wider in proportion to actual feed per tooth (i.e. at a given rotation speed and feed rate, the larger space between teeth, and therefore larger flute width/size results in the wider flute and cutting tooth space having a larger feed per tooth than a smaller-sized flute/space).
Regarding claim 9, Trautvetter discloses the plurality of flute sections being divided into four arbitrary sections along the flute length in the axial direction, a slotting target section, a rough side cutting target section, a finish side cutting target section and a connection portion, sequentially arranged from a front end to a rear end of the cutting part (e.g. see Figs. 8, 19 and/or 20, each of the claimed sections being ¼ of the illustrated flute profile).
Regarding claim 10, Trautvetter discloses at least one section selected from the slotting target section, rough side cutting target section and finish side cutting target section has a shape in which the distance from the bottom of the flute to the central axis gradually decreases as it goes toward the rear end (see Figs. 19 and/or 20).
Regarding claims 11-15, Trautvetter discloses a flute profile of each flute of the cutting part being divided into a plurality of sections along the central axis on the basis of a change in distance from the bottom of each flute to the central axis (e.g. arbitrary first and second halves of the chip flute depth as indicated in Fig. 8).
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant argues that Trautvetter does not disclose the claimed features of old dependent claims 7 and 8, now incorporated into amended claim 1. Additionally, it is noted that Applicant argues that Examiner has provided ‘conclusory statement(s) of obviousness’ when the rejections are under 35 U.S.C. 102 and Trautvetter anticipates and does not render obvious the instant claims. The arguments that Trautvetter does not disclose the features of now amended claim 1 are respectfully traversed.
Regarding the limitations allegedly missing from Trautvetter, Trautvetter discloses a flute profile of each flute of the cutting part being divided into a plurality of flute profile sections along the central axis, on the basis of a change in distance from the bottom of each flute to the central axis. For example, when viewing Figure 8, as annotated below, the first third of the flute could be regarded as a first flute profile section and the remaining two thirds could be regarded as a second flute profile section (absent any structural limitations recited in the claims as to what constitutes the end of one section and beginning of another, there are conceivably infinite flute profile sections). The first flute profile section has a smaller distance from the bottom of the flute to the central axis, and when it changes to the second flute profile section, the distance from the bottom of the flute to the central axis is larger. Similarly, the depth of the flute profile (distance from the bottom of the flute to the central axis) is formed in proportion (i.e. larger) to a size of the cutting tooth space and a length of the flute profile section in proportion to the depth of the flute profile.


    PNG
    media_image1.png
    514
    766
    media_image1.png
    Greyscale

As seen above, the depth of the overall flute profile is formed in proportion to a size of the cutting tooth space (i.e. the space ahead of cutting tooth 6) and a length of the flute profile section (i.e. shorter than the length of the second flute profile section). As the cutting tooth space and flute profile lengths get larger, the depth of the flute profile is increased proportionally. Accordingly Trautvetter anticipates each and every limitation of the pending claims and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722